Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered May 29, 1985, convicting him of unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While the trial court erred in excluding, as hearsay, certain testimony offered to circumstantially prove the defendant’s mental state at the time of this incident (see, People v Ricco, 56 NY2d 320, 328; People v Etheridge, 71 AD2d 861; People v Goodman, 59 AD2d 896), the error was harmless since the proof of the defendant’s guilt was overwhelming and there is no significant probability that the admission of this evidence would have resulted in a more favorable verdict for the defendant (see, People v Crimmins, 36 NY2d 230, 242; People v Rivera, 101 AD2d 981, 982, affd 65 NY2d 661). All but one of the defendant’s claims of misconduct by the prosecutor during his summation were not preserved for appellate review (see, People v Dordal, 55 NY2d 954, 956, rearg dismissed 61 NY2d 759; People v George, 108 AD2d 870, 871). In any event, the statements made by the prosecutor during his summation were not substantially prejudicial to the defendant’s case, especially when considered in light of the defense counsel’s *530prior summation (see, People v Quinones, 119 AD2d 501). Thompson, J. P., Lawrence, Weinstein and Rubin, JJ., concur.